Citation Nr: 1633814	
Decision Date: 08/26/16    Archive Date: 08/31/16

DOCKET NO.  14-18 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for bilateral lower extremity aneurysms popliteal arteries.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel 


INTRODUCTION

The Veteran had active service in the U.S. Navy from June 1985 to June 1989 and in the U.S. Army from October 2003 to February 2005.  

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

In June 2016, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the claims file.


FINDING OF FACT

Bilateral lower extremity aneurysms popliteal arteries are as likely as not related to service.  


CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor, the criteria for service connection for bilateral lower extremity aneurysms popliteal arteries are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VETERANS CLAIMS ASSISTANCE ACT OF 2000 (VCAA) 

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In light of the favorable decision to grant the Veteran's claim of service connection, any deficiency as to VA's duties to notify and assist, pursuant to the provisions of the Veterans Claims Assistance Act of 2000 (VCAA), is rendered moot.

ANALYSIS 

The Veteran appeals the denial of service connection for bilateral lower extremity aneurysms popliteal arteries.  He argues that his popliteal artery aneurysms were caused by being on his feet long periods of time in service and/or is related to his constant use of knee pads during service.  

Service connection may be established for disability resulting from personal injury sustained or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

After weighing the evidence, the Board finds in favor of the Veteran's claim for service connection for bilateral lower extremity aneurysms popliteal arteries.  To that end, the Board has been presented with positive and negative evidence regarding the etiology of the Veteran's disability.  In the August 2010 VA examination, the VA examiner opined that it was less likely than not (less than 50 percent probability) that the Veteran's aneurysm popliteal artery of both legs was proximately due to or the result of his service connected degenerative disc disease.  He reasoned that the knee joints belongs to the skeletal system and it is prone to degeneration that leads to degenerative joints disease including both knees and that aneurysm of popliteal arteries belongs to the vascular system; the pathology of degenerative joint disease and arterial aneurysm are completely different.  He also stated that as per medical literature enough study had not been done to support the cause and effect relationship between degenerative joint disease and aneurysm of popliteal artery. 

In March 2014, the same VA examiner opined that the Veteran's disability was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in service injury, event or illness.  He noted that he reviewed the medical literature and that common risk factor for PAD/PVD includes cigarette smoking, hypertension, diabetes, hyperlipidemia and advanced age.  The risk factors he stated for PAD of this Veteran are history of prolonged smoking, long standing hypertension and diabetes.  Therefore, he opined that the Veteran's PAD is a disease with a clear and specific etiology and diagnosis.  

During the June 2016 hearing, however, the Veteran stated that during service he had two watches a day just standing in one place and then it was like "walking a football field all day long."  He also reported wearing knee pads during service for 12 hours a day, seven days a week for 18 months.  He expressed that the aneurysms in his legs are located near the site where the straps from the knee pads were placed.  
The Veteran has presented credible testimony regarding the use of knee pads and his aneurysm.  He is competent to report such problems and the circumstances surrounding such.  Layno v. Brown, 6 Vet. App. 465 (1994).  

Additionally, in June 2016, Dr. O opined that the Veteran had an aneurysm of the- popliteal artery that was likely as not associated with prolonged kneeling while wearing knee pads during military service.  Although Dr. O did not provide reasoning in support of his opinion, the Board finds that the credible lay statements in conjunction with the opinion of Dr. O place the evidence in equipoise.  

Because there is an approximate balance of positive and negative evidence, the benefit of the doubt must be applied in favor of the Veteran.  38 U.S.C.A. § 5107(b) (West 2002); see Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 38 C.F.R. § 3.102.  Accordingly, resolving reasonable doubt in his favor, service connection for bilateral lower extremity aneurysms popliteal arteries is granted.  


ORDER

Entitlement to service connection for bilateral lower extremity aneurysms popliteal arteries is granted.  





____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


